Citation Nr: 1127186	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Evaluation of gastroesophageal reflux disease (GERD), rated 10 percent disabling.

2.  Evaluation of ventral hernia, rated noncompensably disabling.

3.  Evaluation of paresthesia of the left lower jaw, rated noncompensably disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1985 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  GERD is manifested by recurrent heartburn, more often at night.

2.  Ventral hernia is manifested by intermittent protrusion in the mid-abdomen, without surgery or belting.

3.  Paresthesia of the left lower jaw is wholly sensory, without motor impairment, and without functional impairment or pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.2, 4.7, 4.113, 4.114, Diagnostic Code 7399-7346 (2010).

2.  The criteria for an initial compensable rating for ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.2, 4.7, 4.114, Diagnostic Code 7339 (2010).

3.  The criteria for an initial compensable rating for parasthesia of the left lower jaw have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.2, 4.7, 4.124a, Diagnostic Code 8305 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO sent the appellant a VCAA letter in June 2007 in response to his request for service connection for various disorders.  The appellant's increased rating claims before the Board at this time arise from his disagreement with the initial evaluations assigned following the grant of service connection for GERD, ventral hernia, and paresthesia of the left lower jaw.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.

As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records and all available VA medical records, which essentially consisted of VA examination reports, x-ray test, and laboratory studies.  All these records have been associated with the claims file.  It is noted that the appellant has not reported any other treatment for the claimed disorders since leaving service.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant medical examinations in March 2008.  The Board notes that there has been no allegation that the VA examinations were inadequate.  The Board observes the 2008 VA examination reports described each disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examinations were conducted by medical professionals.  The jaw examination was conducted by a doctor of dentistry.  The associated reports reflect review of the prior medical record and the history of the present illness or problems.  The examinations included a description of the symptoms and demonstrated objective evaluation.  Therefore, the Board concludes that he was afforded adequate examinations in matter before the Board.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, in a letter dated November 2009, the RO advised the appellant of how VA assigns disability ratings and effective dates.  Although this was provided after the rating decision from which this appeal arises, the Board finds that there is no prejudice to the appellant by this untimely notice as he has been given all the information necessary to substantial his claim, including notice of the schedular criteria in the SOC.  The very purpose of the VCAA notice has not been frustrated by the timing error here.  Also, the Board notes that the appellant has been represented throughout his appeal by an accredited veterans service organization and there has been no allegation of prejudice.  In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Consistent with VA's duty to assist, VA provided the appellant the opportunity to have a hearing.  He requested no hearing.  See VA Form 9, dated December 2009.

VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  GERD

The appellant's GERD is presently rated under Diagnostic Code 7399-7346 at the 10 percent disability level.  Using Diagnostic Code "7399," signifies the RO's application of a closely analogous Code due to the lack of a Code specific to GERD, which is an unlisted disability of the digestive system.  38 C.F.R. § 4.114.  GERD has been analogously rated under the provisions of Diagnostic Code 7346 (Hernia hiatal).

It is noted that the provisions of 38 C.F.R. § 4.113 state that: 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.

See 38 C.F.R. § 4.113.

The regulations governing ratings for disabilities of the digestive system further provide that: 

Ratings under Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

See 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation greater than 10 percent for GERD under Diagnostic Code 7346.  It is noted that there are no other rating criteria that are applicable to the appellant's disability.
The appellant reports that he is limited in all his activities due to his stomach problems, which always hurts.  He noted that he has a restricted diet of 5-6 small meals a day and that he uses "lots of over the counter meds to combat my indigestion."  See Notice of Disagreement dated January 2009.  The appellant further reports that, when he skips as little as one day of Nexium treatment for GERD, he is totally and completely sick for a week with vomiting and severe pain rendering him unable to due anything at all.  See VA Form 9 dated December 2009.

Report of VA examination dated March 2008 shows complaints of recurrent heartburn that occurs more often at night, which was previously assessed as GERD.  It was noted that the appellant took Prilosec daily and that this treatment course appeared to work.  It was noted that the appellant had been advised to lose weight.

The appellant is competent to report his digestive symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  He further appears credible, except as otherwise indicated.

The lay and medical evidence in this case is probative of the degree of impairment and disability.  However, weighing the evidence, the Board finds that neither the lay nor medical evidence warrants the assignment of a rating greater than the currently assigned 10 percent.  The record suggests that the appellant's GERD is well-controlled when he follows his diet and takes his medication, per the appellant's own statements.  Additionally, neither the lay nor medical evidence shows substernal arm or shoulder pain, or considerable impairment of health.  The record reflects that the appellant is employed as an emergency medical technician.  The Board observes that the record shows no outpatient treatment for GERD or any other digestive symptoms.  Although the appellant reports episodes of vomiting when he does not take his medication, there is no evidence of anemia or abnormal weight loss associated with GERD.  Thus, to the extent that he suggests considerable or severe impairment of health, the Board finds that he is not credible.

Considering the evidence, the Board finds that the evidence of record does not more nearly reflect the criteria for a rating greater than 10 percent under Diagnostic Code 7346.  38 C.F.R. § 4.7.

The Board has considered the appellant's report that his condition is much more severe when he does not take his medication, to include being unable to do anything for a week..  However, evaluations are based upon actual impairment rather than a theoretical or infrequent happening.  To the extent that he reports that he is incapacitated for a week at time, his assertions are unsupported, inconsistent with his reports to health care professionals and not credible. 

As such, the Board finds that the evidence preponderates against the claim, and it must be denied.  Gilbert v. Derwinski, supra.

B.  Ventral Hernia

Ventral hernia is rated under Diagnostic Code 7339 at the non-compensable (0 percent) disability level.  38 C.F.R. § 4.114, Diagnostic Code 7339.

Under Diagnostic Code 7339, a noncompensable percent rating is assigned under for postoperative ventral hernia manifested by postoperative wounds, healed, with no disability, or a belt not indicated.  A 20 percent rating is assigned for a small ventral hernia not well supported by a belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large ventral hernia not well supported by a belt under ordinary conditions.  A maximum 100 percent rating is assigned for a massive persistent ventral hernia with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  Id.

The evidence of record is very limited in regard to the appellant's service-connected ventral hernia.  Service treatment records show suspected ventral hernia.  A CT was performed in January 2007 with no evidence of ventral hernia.  Report of VA examination dated March 2008 reflects the presence of a slightly protuberant abdominal wall.  The appellant reported intermittent protrusion in the mid-abdomen when exerting, which is slightly tender at times.  No special treatment has been given in the past.  The impression included intermittent ventral hernia.

Statements from the appellant have been considered.  These do not identify any symptoms which he associates with ventral hernia.
The record shows that the RO assigned a noncompensable evaluation under Diagnostic Code 7339 for ventral hernia based on VA examination findings of March 2008 for "intermittent ventral hernia."  

Having carefully considered all procurable and assembled evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for ventral hernia.  First, the Board notes that the appellant has not required surgery for ventral hernia.  Second, the ventral hernia discussed in the record is "intermittent."  It apparently presents with exertion and is sometimes tender.  The hernia has not been characterized as so much as small, and does not require a belt.  There is no evidence that the appellant has a weakened abdominal wall and indication for a supporting belt.  The appellant's condition does not more nearly reflect the criteria for a higher (compensable) rating.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339.

The Board has considered other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no evidence of symptoms that meet the criteria for a compensable evaluation under any other Code.  See 38 C.F.R. § 4.114.  As such, an increased rating for ventral hernia is not warranted under any alternative Diagnostic Code.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert supra.

C.  Paresthesia of the Left Lower Jaw

Service connection has been established for paresthesia of the left lower jaw at the noncompensable (0 percent) disability level under Diagnostic Code 8305.  See Rating Decision dated April 2008.

Service treatment records show that the appellant underwent dental restoration with implants and had subsequent paresthesia.  Report of VA examination dated March 2008 reflects complaints of paresthesia of the left lower jaw from corner lip to midline, with some numbness, tingling, and feeling of "largeness."  The examiner stated that there was no functional impairment.

The appellant reports that his "lower mouth is always numb causing me to spill food down my chin and not even be aware of it."  See Notice of Disagreement dated November 2009.

For fifth (Trigeminal) cranial nerve impairments, including neuritis and neuralgia, ratings are provided for manifestations of complete paralysis, severe incomplete paralysis, or moderate incomplete paralysis.  It is noted that the rating is dependent upon the relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8305, 8405.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating cranial or peripheral nerve disability, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Here, the Board finds that the appellant is both competent and credible.  Layno, supra.  His statements have probative value.  However, the Board finds more persuasive the statements of the VA examiner in 2008.  This is because they were prepared by an unbiased, medical professional with the benefit of review of the medical history and claims file as well as physical examination of the appellant.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

After weighing the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable evaluation for paresthesia of the left lower jaw.  Although the appellant reports that food falls out of his mouth and he is unaware of this, the record reflects only sensory involvement with no functional impairment.  Also, the record shows no impairment of speech or mastication.  There is no indication that the appellant experiences pain.  Therefore, the manifestations do not more closely resemble moderate incomplete paralysis, or the criteria for a compensable rating.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8305.  In sum, the more probative evidence establishes that there is some sensory impairment that results in no more than mild neuropathy.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.

Staged Ratings

The Board finds a uniform disability evaluation is warranted for GERD, ventral hernia, and paresthesia of the left lower jaw because there are no distinct time periods where the service-connected disabilities exhibit symptoms that would warrant different ratings.  See Fenderson, supra.  Here, we find that the disabilities have not significantly changed and uniform evaluations are warranted.

Extraschedular Consideration

In the Board's adjudication of the claims for increase, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  In this case, the appellant has not alleged that his service-connected disabilities addressed herein adversely affect his ability to obtain and maintain employment.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.
In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  Furthermore, the evidence does not establish that the appellant has experienced hospitalizations or other severe or unusual impairment due to the service-connected disabilities adjudicated herein.  In short, the rating criteria for these disabilities contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

An initial evaluation in excess of the currently assigned 10 percent rating for GERD is denied.

An initial compensable evaluation for ventral hernia is denied.

An initial compensable evaluation for paresthesia of the left lower jaw is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


